Citation Nr: 0910537	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  03-02 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1964 to July 
1968.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which, inter alia, denied service connection for 
bipolar disorder.  

This matter was initially before the Board in September 2007, 
at which time the Board remanded it to the RO to schedule the 
Veteran for a hearing before a Veterans Law Judge, which the 
Veteran had requested.  The case has returned to the Board 
and is again ready for appellate action.

Following the September 2007 Board remand, the Veteran was 
given several opportunities to provide testimony before a 
Veteran's Law Judge from the time period of February 2008 to 
February 2009.  However, the Veteran either postponed or 
canceled each scheduled hearing, including a videoconference 
hearing recently scheduled for February 2009.  


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of bipolar disorder.

2.  There is no evidence of bipolar disorder in service or 
for many years thereafter.


CONCLUSION OF LAW

Bipolar disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of two 
VCAA letters from the RO to the Veteran dated in August 2001 
and August 2005.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claim, (2) 
informing the Veteran about the information and evidence the 
VA would seek to provide, and (3) informing the Veteran about 
the information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

Moreover, in a VCAA letter dated in March 2006, the RO 
further advised the Veteran that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Thus, the Veteran has received all required notice in this 
case, such that there is no error in content.

However, the Board acknowledges the RO did not provide VCAA 
notice pursuant to Dingess, supra, until after the rating 
decisions on appeal; thus, there is a timing error as to the 
additional VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  In Pelegrini II, the U.S. Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, additional VCAA notice, including Dingess notice, was 
provided after issuance of the initial AOJ decision in June 
2002.  However, both the United States Court of Appeals for 
the Federal Circuit (Federal Circuit Court) and the Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, with a subsequent readjudication of the claim, 
so that the essential fairness of the adjudication, as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In this case, after providing VCAA notice in August 2001 and 
August 2005, followed by subsequent VCAA and Dingess notice 
in March 2006, the RO readjudicated the claim in an SSOC 
dated in April 2007.  Thus, the timing defect in the notice 
has been rectified.

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), private treatment 
records as identified and authorized by the Veteran, and 
medical records from the Social Security Administration 
(SSA).  The Veteran and his representative also have 
submitted several statements in support of his claim.  
Moreover, the Veteran was afforded several opportunities to 
provide testimony before a Veterans Law Judge in 2008 and 
2009, all of which he postponed or canceled.  

The Board acknowledges the lack of a VA examination regarding 
the etiology of the Veteran's bipolar disorder; however, such 
an examination is unnecessary in this case.  In this regard, 
VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  
In this case, although there is evidence of a current 
diagnosis of bipolar disorder, there is no evidence of an 
injury or disease in service or within the presumptive period 
after service, or of persistent or recurrent symptoms 
following service.  See Cohen v. Brown, 10 Vet. App. 128, 147 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Thus, 
the second and third elements of McLendon are not met and a 
VA examination to establish a nexus is not required.  

Therefore, there is no indication that any additional 
evidence remains outstanding; therefore, the duty to assist 
has been met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its September 2007 remand.  Specifically, 
the RO was instructed to schedule the Veteran for a hearing 
before a Veterans Law Judge.  The Board finds that the RO has 
complied with these instructions by scheduling the Veteran 
for videoconference hearings in February 2008, July 2008, and 
September 2008, all of which were postponed by the Veteran, 
and in February 2009, which was canceled by the Veteran.  
Stegall v. West, 11 Vet. App. 268 (1998).  


Analysis

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation, or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  

In this regard, the Court emphasized that when a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the Veteran claims that his current bipolar 
disorder is related to stress that he experienced in service.  
See notice of disagreement (NOD) dated in July 2002.

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, VA medical treatment records dated from 
November 1997 to April 2002 show continuing treatment, 
including therapy sessions, for bipolar disorder.  Thus, 
there is sufficient evidence of a current diagnosis of 
bipolar disorder.  Consequently, the determinative issue is 
whether the Veteran's bipolar disorder is somehow 
attributable to his military service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).   

However, a review of the Veteran's STRs reveals no complaints 
of, or treatment for, bipolar disorder or other mood 
disorders while he was in service, despite the statement of a 
fellow servicemember attesting to the Veteran's drastic mood 
swings during service.  See lay statement by J.C.J., dated in 
August 2001.  Significantly, the Veteran's June 1968 
separation examination was unremarkable for any complaint or 
evidence of a bipolar disorder, its symptoms, or other mental 
disorders.  Further, although the Veteran contends that his 
STRs are incomplete, subsequent searches for additional STRs 
did not reveal any such records.  See VA Form 9 dated in 
December 2002; and response information letters from the 
National Personnel Records Center (NPRC) dated in March 2004 
and July 2005.  Thus, the Board must find that the STRs, as a 
whole, provide negative evidence against this claim, as they 
show neither complaints nor evidence of any bipolar disorder 
in service.  However, the Board acknowledges that the Veteran 
is at least competent to report symptoms of bipolar disorder 
in service.   

Post-service, by the Veteran's own account and as 
substantiated by the medical evidence of record, he was first 
diagnosed with bipolar disorder in 1985 and was involuntarily 
hospitalized for the disorder in September 1986, when the 
Veteran showed violent and bizarre behavior after being 
picked up by the police while walking nude in the street.  
See VA medical certificate dated in November 1989; letter 
from Dr. D.V.R., dated in January 1990; the Veteran's 
statement dated in January 1990; and medical treatment 
records from Florida Hospital dated from September 1986 to 
October 1986.  This diagnosis occurred approximately 17 years 
following discharge from service.  Moreover, despite the 
Veteran's subsequent assertions that he has experienced 
symptoms of bipolar disorder since service, post-service VA 
and private treatment records show no complaints of, or 
treatment for, any symptoms or bipolar disorder until his 
hospitalization in September 1986.  See medical treatment 
records from Florida Hospital dated from September 1986 to 
October 1986.  In this regard, the Federal Circuit Court has 
determined that such a lapse of time is an important factor 
for consideration in deciding a service connection claim.  
See Maxson, supra, 230 F.3d at 1332.  Therefore, the Board 
finds no evidence of non-chronic bipolar disorder in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

As to a nexus between the Veteran's current bipolar disorder 
and his active military service, no medical evidence supports 
this assertion.  See Boyer, 210 F.3d  1351; Maggitt, 202 F.3d 
1370.  Specifically, no post-service medical records obtained 
by VA or submitted by the Veteran links his bipolar disorder 
to his military service.  These medical reports simply do not 
in any way associate his bipolar disorder with his military 
service.  Thus, as a whole, post-service medical records 
provide negative evidence against the Veteran's bipolar 
disorder claim as they reveal bipolar disorder that began 
years after service with no connection to service.

The Board emphasizes that although the Veteran is competent 
to state that he has experienced symptoms of bipolar disorder 
over time, he is not competent to render an opinion as to the 
medical etiology of the disorder, absent evidence showing 
that he has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for bipolar disorder is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


